DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Derek Benke on 6/29/2021.
The application has been amended as follows: 

Regarding claim 16:
Line 3 is amended to –exhaust valve of the at least one idle [[cylinders]] cylinder into the closed state-.

Allowable Subject Matter
Claims 1-6, 8-10 and 12-21 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-6, 8-10 and 12-21 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “after oil pressure applied to an oil passage communicated with the hydraulic valve stopper reaches a predetermined target oil pressure, the processing circuitry allows the air amount adjuster to start the air amount adjustment” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
the prior art of record does not teach “after oil pressure applied to an oil passage communicated with the hydraulic valve stopper reaches a predetermined target oil pressure, the processing circuitry allows the air amount adjuster to start the air amount adjustment” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12; and 
the prior art of record does not teach “wherein when the hydraulic valve stopper adjusts the oil pressure for bringing the intake valve and the exhaust valve of the at least one idle cylinder to be held closed, the processing circuitry restrains the hydraulic phase controller from executing the phase change to the exhaust valve, and permits the electric phase controller to 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746